SMITH, Judge.
Nancy J. Ray appeals from the December 9, 1998 order of the Court of Common Pleas of Franklin County sustaining the preliminary objections in the nature of a demurrer filed by the Pennsylvania State Police, Lieutenant Matthew E. Hunt, Trooper Harding, Trooper John Ridge, and Trooper Les Freeling (collectively Defendants) and dismissing Ray’s complaint for emotional distress arising out of the alleged mishandling of her daughter’s remains and failure to turn those remains over to Ray for burial. The Defendants filed their preliminary objections raising, in pertinent part, the affirmative defense of sovereign immunity and challenged the sufficiency of Ray’s allegations of negligent infliction of emotional distress.
The trial court is affirmed on the well-written opinion of the court as indicated below: however, the Court notes the following response to the issues raised in this appeal. The trial court properly relied upon this Court’s decision in La Frankie v. Miklich, 152 Pa.Commonwealth Ct. 163, 618 A.2d 1145 (1992), and determined that sovereign immunity bars Ray’s claims for intentional infliction of emotional distress. See also Pickering v. Sacavage, 164 Pa.Commonwealth Ct. 117, 642 A.2d 555, appeal denied, - Pa. -, 652 A.2d 841 (No. 275 M.D.Alloc.Dkt., filed December 5, 1994) (holding that a state trooper acting within the scope of his duties is protected by sovereign immunity from intentional infliction of emotional distress claims). The court also acknowledged that the Pennsylvania Supreme Court has not recognized actions for negligent mishandling of the dead, Kearney v. City of Philadelphia, 150 Pa.Commonwealth Ct. 517, 616 A.2d 72 (1992), appeal denied, 534 Pa. 643, 626 A.2d 1160 (1993); and determined that Ray failed to state a claim for negligent infliction of emotional distress because she failed to plead that she witnessed any traumatic event involving her daughter’s remains.1
Ray questions whether the trial court erred in determining that sovereign immunity bars her claims since Pennsylvania courts have recognized this cause of action and determined that is falls under the “property exception” to immunity set forth in 42 Pa. C.S. § 8522(b)(3). Ray argues that her action for emotional distress based on the negligent acts of Defendants pursuant to Section 46 of the Restatement (Second) of Torts should have been sustained by the trial court because they rose to the level of outrageous behavior and she need not witness the harm inflicted on her deceased daughter’s remains to state a cause of action for negligent infliction of emotional distress.
Upon review, this Court finds no basis to support Ray’s contentions that the trial court erred as the court acted in accordance with the current state of the law.2 The *142decision of the trial court is affirmed on the basis of the opinion issued by Judge William H. Kaye in Ray v. Pennsylvania State Police, — Pa. D. & C.4th - (No. A.D. 1993-155, filed December 9, 1993, later supplemented on February 17, 1994). In doing so, this Court, however, shares the sentiments expressed by the trial court in sustaining the preliminary objections.

ORDER

AND NOW, this 12th day of January, 1995, the order of the Court of Common Pleas of Franklin County is affirmed upon the December 9, 1993 opinion issued by Judge William H. Kaye in Ray v. Pennsylvania State Police, — Pa. D. & C.4th - (No. A.D. 1993-155, filed December 9, 1993, later supplemented on February 17, 1994).

. Cf. Kazatsky v. King David Memorial Park, 515 Pa. 183, 527 A.2d 988 (1987) (the tort of outrageous conduct causing severe emotional distress as specifically set forth in Section 46 of the Restatement (Second) of Torts (1965) has not been incorporated into the law in Pennsylvania). See also Chuy v. Philadelphia Eagles Football Club, 595 F.2d 1265 (3rd Cir.1979); Pierce v. Penman, 357 Pa.Superior Ct. 225, 515 A.2d 948 (1986) (Section 46 of the Restatement (Second) of Torts does not pertain to emotional distress caused by negligence).


. A review of the record demonstrates that Ray waived the issue of whether the individual state police defendants could have acted outside the scope of their employment when they committed the intentionally tortious acts because she did not raise the issue before the trial court and cannot raise it for the first time on appeal. Bolduc v. *142Board of Supervisors of Lower Paxton Township, 152 Pa.Commonwealth Ct. 248, 618 A.2d 1188 (1992), appeal denied, 533 Pa. 662, 625 A.2d 1195 (1993); Pa. R.A.P. 302(a). Ray failed to plead in her complaint that the individual state police defendants acted outside the scope of their duties as Commonwealth employees, Bronson v. Lechward, 155 Pa.Commonwealth Ct. 206, 624 A.2d 799 (1993), La Frankie; and the record reflects no indication that Ray sought leave to further amend her complaint to include this allegation. Compare Kearney (trial court did not abuse its discretion in refusing to grant leave to amend a complaint when the plaintiff had been granted one opportunity to amend her complaint and further amendment could not circumvent the city's immunity defense).